MEMORANDUM **
Joseph Edward Schell appeals pro se the district court’s summary judgment for Coconino County and the county sheriff in Schell’s 42 U.S.C. § 1983 action alleging defendants violated his Eighth Amendment rights while he was a pretrial detainee in Coconino County jail. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a grant of summary judgment, Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm.
Summary judgment in favor of defendants was proper because Schell did not present sufficient evidence to create a genuine issue of material fact regarding whether defendants were deliberately indifferent to a substantial risk to Schell’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
The district court did not abuse its discretion by denying Schell’s motion for appointment of counsel because Schell failed to show exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.